Citation Nr: 0405141	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  98-03 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and his application to reopen a claim 
for service connection for a eye disorder.  

In July 2002 the Board of Veterans' Appeals (Board) denied 
the claim for service connection for PTSD and reopened the 
veteran's claim for service connection for an eye disorder.  
The Board undertook development of the veteran's claim at 
that time.  Specifically, under regulations issued after 
enactment of the Veterans Claims Assistance Act of 2000 and 
effective February 22, 2002 (38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002)), the Board contacted the veteran for the 
purpose of determining whether there were any additional 
relevant medical records that have not been obtained.  The 
Board parenthetically notes that, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir., May 1, 2003).  Also see 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), wherein the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The only evidence that was obtained pursuant to 
the Board's development relates to psychiatric treatment; the 
veteran specifically stated that all of the medical records 
relating to his eye disorder had been submitted to VA.  See 
statement received by the Board in August 2003.  The Board 
also notes that the recently enacted Veterans Benefits Act of 
2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).)  In 
this case, however, as explained below, there are additional 
due process defects that must be cured.  38 C.F.R. § 19.9 
(2003).

REMAND

The Board notes that legislation enacted during the pendency 
of this appeal has redefined VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded on 
VA's duty to notify the claimant concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  Aside from the invalidated regulations 
noted above, VA has promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The veteran has not 
been notified of VCAA or VA's duty to notify and assist him 
in developing his claim, to include the duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on the claim.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for an eye disorder on the 
merits.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which includes notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


